Citation Nr: 1809539	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a disability manifested by swelling in the lower extremities, to include as secondary to a service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran was a member of the Mississippi Army National Guard with verified periods of active duty from January 30, 2003, to January 27, 2009, and from August 3, 2010, to October 11, 2011.  The RO has also indicated active duty from July 2, 1980, to August 23, 1980, but a DD Form 214 for this period of service is not of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

On March 1, 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A copy of the transcript of that hearing is of record.  

The decision below addresses the issue of entitlement to service connection for hypertension.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's preexisting hypertension worsened beyond the natural progression of the disease during service.  




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension, on an aggravation basis, are met.  38 U.S.C.A. § 1153 (2012); 38 C.F.R. § 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim.  In the instant case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

At the outset, the Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C. § 101(2) (2012); see 38 C.F.R. § 3.1(d) (2017).  "[A]ctive military, naval, or air service" is defined to include--

active duty; any period of active duty for training during [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during [(INACDUTRA)] during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 

38 U.S.C. § 101(24); see 38 C.F.R. § 3.6(a) (2017).  With respect to members of the National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).

Here, the record contains DD Form 214s showing that the Veteran served on active duty in support of Operation Noble Eagle from January 30, 2003, to January 27, 2009, and on active duty in support of Operation Enduring Freedom from August 3, 2010, to October 11, 2011.  Thus, his status as a veteran for these periods is not in question.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

In this case, although the reports of certain periodic examinations are of record, it does not appear, from the evidence currently before the Board, that the Veteran was examined prior to entering into active duty on January 30, 2003, or on August 3, 2010.  The Board recognizes that if a claimant was not examined on entrance into active service, the presumption of soundness does not attach.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Although generally it is presumed that an entrance examination is provided prior to all periods of active duty service, given that the Veteran was a member of a National Guard unit when he was activated, it is not clear that he would have been given an entrance examination.  Further, review of the evidence demonstrates that the Veteran was diagnosed as having hypertension when he was 17, and the Veteran himself is not alleging the onset of hypertension to have been during a period of active duty.  Rather, the Veteran contends that his hypertension was aggravated by military service.  Specifically, during his March 2017 Board hearing, the Veteran stated his belief that his hypertension had worsened during his period of deployment to Afghanistan due to the stressful nature of being deployed.   

The law provides that a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).  Further, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened"); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Notably, it is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

Turning to the relevant medical evidence of record, in January 2014, the RO obtained a medical opinion regarding whether the Veteran's hypertension had been aggravated by military service.  In summarizing the evidence of record, it was noted that the Veteran had a history of hypertension prior to his periods of active duty, which was being managed by several prescription medications.  Based on a review of the evidence, to include various blood pressure readings, a VA physician opined that "there is no definitive evidence to suggest that the [V]eteran's hypertension, which existed prior to his active duty service, was aggravated beyond normal progression during his active duty service," noting that although the Veteran was currently on several antihypertensive medications, his systolic pressure was never elevated beyond the 150s.

Contrary to the VA physician's opinion, in April 2017, the Veteran submitted an opinion from his private physician who stated that the Veteran had been under his care for management of resistant hypertension since August 2008.  The private physician indicated that the Veteran has required a multidrug regimen to manage his hypertension and stated that it was his belief that the Veteran's 2010 to 2011 deployment did exacerbate his hypertension, noting that the Veteran now requires six antihypertensive medications to manage his blood pressure.

The Board finds the evidence regarding whether the Veteran's hypertension was aggravated by service is in at least relative equipoise.  Notably, while the private physician's rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his familiarity with and treatment of the Veteran's hypertension and progression of the disease, entitles his positive opinion regarding aggravation some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion" did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the evidence is at least evenly balanced as to whether the Veteran's hypertension was aggravated, beyond its natural progression, by service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension on an aggravation basis is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for hypertension is granted on an aggravation basis.


REMAND

The Veteran is seeking entitlement to service connection for an eye condition.  During his March 2017 hearing, the Veteran asserted his belief that his eye symptoms, to include blurred vision and vision loss, are attributable to his period of deployment in Afghanistan.  The Veteran stated that the conditions were particularly dusty, which, he contends, led to the development of eye problems.  When examined in November 2011, no eye condition was formally diagnosed.  The Veteran's claim was thus denied due to the lack of a currently diagnosed eye disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the absence of proof of present disability there can be no successful claim).  In May 2017, the Veteran submitted the report of an August 2016 private eye examination.  The report shows that the Veteran complained of blurred vision and was diagnosed with a number of eye conditions, to include arcus senilis, bilateral nuclear cataract, and pterygium of the right eye.  Given that the Veteran now appears to have current diagnoses of various eye conditions, the Board finds it necessary to remand the Veteran's claim for service connection for an eye condition for the Veteran to be afforded a new VA examination to determine the likelihood that any currently diagnosed eye disorder is related to the Veteran's active military service, and specifically to his period of deployment in Afghanistan.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds is necessary to also remand for a VA examination the Veteran's claim for service connection for a disability manifested by swelling of the lower extremities.  Although it does not appear that the swelling of the lower extremities experienced by the Veteran has been attributed to any formal diagnosis, there is an indication in the Veteran's medical records that swelling in the lower extremities may be due to his antihypertensive medication.  The Board concludes that a new medical examination is necessary to determine whether the Veteran has a disability for which service connection can be awarded and, if so, the likelihood that that disability is due to service or to the Veteran's service-connected hypertension, to include any medication taken therefor.  See 38 U.S.C. § 5103A(d); McLendon, supra.

Regarding the Veteran's claim for service connection for a bilateral knee disability, the Board notes that the record shows that the Veteran has been diagnosed as having various knee disabilities and that he has a history of patellar tendonitis that the RO determined existed prior to the period of active duty beginning in January 2003.  The RO thus denied that Veteran's claim upon finding that the evidence did not demonstrate that the Veteran's pre-existing knee disability was aggravated during a period of active duty.  Notably, it does not appear as though the RO considered whether the Veteran's knee disability was incurred during a period of ACDUTRA or INACDUTRA while the Veteran was serving as a National Guardsman.  In this regard, the Board points out that the Veteran had over 20 years of service of with a National Guard unit prior to his January 2003 activation in support of Operation Noble Eagle.  The Veteran also testified that he began experiencing knee problems six or eight years after joining the National Guard.  He further indicated having 18 total years of active duty, which suggests that the Veteran may have had other periods of qualifying active duty service.  As such, the Board finds that a remand is necessary to clarify the Veteran's National Guard service dates, to include ascertaining all periods of active duty, ACDUTRA, or inactive duty training.  The Board also notes that there is conflicting evidence as to whether the Veteran in fact has right or left knee arthritis.  Thus, on remand, the Veteran should be afforded a new VA examination to ascertain the precise nature of his current knee disabilities and the likelihood that any current disability manifested during a period of ACDUTRA or INACDUTRA or is otherwise attributable to the Veteran's active duty service.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Confirm the Veteran's military service and verify his National Guard service dates.  The AOJ should determine whether the Veteran's National Guard service was active duty, ACDUTRA or INACDUTRA, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any right and left knee disabilities.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing, including X-rays, should be undertaken.

All pertinent left and right knee pathology shown on examination should be annotated in the evaluation report.  The examiner should comment on whether and why he/she agrees or disagrees with the previous diagnosis of arthritis.

The examiner should respond to the following:

a.  As to any knee disability, did that disability exist prior to the Veteran's period of active duty beginning in January 2003 and/or in August 2010.  As to any disability determined to have pre-existed service, did that disability undergo a chronic worsening during military service?

b.  As to any knee disability, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability was incurred or aggravated during any period of ACDUTRA or INACDUTRA?

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be undertaken.

The examiner should first identify any right or left eye disability, taking note of the diagnosis made in the private examination dated in August 2016.  Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to the Veteran's active duty service.  In particular, the examiner should address the Veteran's assertion that he developed an eye condition due to the dusty conditions while deployed in Afghanistan.

A complete rationale should accompany any opinion provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by swelling of the lower extremities.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be undertaken.

The examiner should first identify whether the Veteran's symptom of swelling in the lower extremities can be attributed to a diagnosed disability.  Regardless of whether or not the Veteran has a diagnosed disability, the examiner should respond to the following:

a.  it is at least as likely as not (50 percent probability or more) that the disability or the symptom of swelling in the lower extremities had its onset in or is otherwise related to the Veteran's active duty service?

b. Is it at least as likely as not that the disability or the symptom of swelling in the lower extremities was caused by the Veteran's service-connected hypertension, to include any medications taken for that disorder.

c.  Is it at least as likely as not that this the disability or the symptom of swelling in the lower extremities was aggravated by his service-connected hypertension, to include any medications taken for the Veteran's anxiety disorder.   

A complete rationale should accompany any opinion provided.

6. After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal. If any benefit sought remains denied, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


